DETAILED ACTION
The RCE filed May 23, 2022 has been entered. Claims 1-20 are pending. Claims 1, 13 and 17 are independent.

Comments on Amendment
Applicant amended claims and made no attempt to point out support. Applicant are required to point out support for any claim amendment per MPEP 2163(II)(A).

Claim Rejections - 35 USC § 103
The following is a quotation of AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 17-18 and 20 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Chandra et al. (US 2011/0085391).
Regarding independent claim 17, Chandra et al. teach a method of reading data stored in a first memory cell, the method comprising: 
pre-charging (FIG. 7: PCH, see EXAMINER’S MARKUP below), by a set of pre-charge circuits, a first bit line and a second bit line to a pre-charge voltage responsive to a first signal, the pre-charge voltage being between a first voltage of a first logical level and a second voltage of a second logical level (VDD-Vt), the first bit line being coupled to the first memory cell, the set of pre-charge circuits being coupled to the first bit line and the second bit line, and the data stored in the first memory cell being the first logical level (LOGIC “H) or the second logical level (LOGIC “L); 
turning on a pass gate transistor (see EXAMINER’S MARKUP below, pass gate) responsive to a third signal different from the first signal and the second signal, the turning on the pass gate transistor comprises: 
coupling the first bit line and a first node of the first memory cell (see EXAMINER’S MARKUP below); and 
pulling the pre-charge voltage of the first bit line towards a voltage of the data stored in the first memory cell (see FIG. 7 along with FIG. 2); 
outputting the voltage of the data stored in the first memory cell, the voltage of the data stored in the first memory cell being the first voltage or the second voltage (see FIG. 8, Read operations); and 
turning on transmission gate, thereby coupling a sense amplifier (FIG. 7: 30) to the first bit line by the first transmission gate, and coupling the sense amplifier to the second bit line by the second transmission gate. (see EXAMINER’S MARKUP below).

    PNG
    media_image1.png
    885
    861
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    876
    747
    media_image2.png
    Greyscale

Chandra et al. do not explicitly disclose equalizing the pre-charge voltage of the first bit line and the second bit line in response to a second signal different from the first signal; and turning on a first transmission gate and a second transmission gate responsive to a first control signal and a second control signal inverted from the first control signal.
However, equalizing bit line pairs with control signal different from pre-charge signal and complementary column mux (claimed first / second transmission gates) are well-known technology for a type memory (e.g., SRAM) for its purpose.
For support, of the above asserted facts, see for example, Ch’ng et al. (US 9,299,404), FIG. 3, EQB (claimed second signal for equalizing) and PREC (claimed first signal for pre-charge); and Takeda (US 2007/0091700), FIG. 2 (Prior art), 208.
It would have been obvious to one of ordinary skill in the art before the effective filing date to utilize bit line equalizing and column mux circuitry in a memory system because these conventional technology are well established in the art of the memory devices.
 Regarding claim 18, Chandra et al. teach the limitations of claim 17.
Chandra et al. further teach the pre-charging the first bit line and the second bit line comprises: turning on a first transistor of a first type responsive to the first signal thereby pulling a voltage of the first bit line towards the pre-charge voltage; and turning on a second transistor of the first type responsive to the first signal thereby pulling a voltage of the second bit line towards the pre-charge voltage (see FIG. 7).
Regarding claim 20, Chandra et al. teach the limitations of claim 17.
Chandra et al. further teach turning on the sense amplifier responsive to a fourth signal (FIG. 8, SA_ENBL), the fourth signal being different from the first signal, the second signal and the third signal.
Further, sense enable signal different from other control signals is inherent in a memory device.

Claims 19 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Chandra et al. (US 2011/0085391) in view of Ch’ng et al. (US 9,299,404).
Regarding claim 19, Chandra et al. teach the limitations of claim 18.
Chandra et al. do not explicitly disclose the equalizing the pre-charge voltage of the first bit line and the second bit line comprises: turning on a third transistor of a second type responsive to the second signal thereby coupling the first bit line and the second bit line, the second type being different from the first type.
	Ch’ng et al. teach the deficiencies in FIG. 3, 104, 106 transistors for pre-charging which is different type from equalizing transistor 102.
It would have been obvious to one of ordinary skill in the art before the effective filing date to apply the teaching of Ch’ng et al. to the teaching of Chandra et al. such that a memory, as taught by Chandra et al., utilizes a different type of pre-charging transistor, as taught by Ch’ng et al., for the purpose of holding data line charge corresponding to read and write operations.

Allowable Subject Matter

Claims 1-16 are allowed.

Response to Arguments

Regarding claims 17-20, during updated search, new reference(s) surfaced and have been applied in a new ground of rejection necessitated by this amendment. Therefore, it is respectfully submitted that the examiner maintains the rejection.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG IL CHO whose telephone number is (571)270-0137.  The examiner can normally be reached on M-Th, 7:30AM-5PM; Every other F, 7:30AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander G Sofocleous can be reached on 571-272-0635.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SUNG IL CHO/Primary Examiner, Art Unit 2825